1

2

3                                UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                   ***

6     BRUCE BIRCH,                                        Case No. 3:19-cv-00283-MMD-WGC

7                                      Plaintiff,                       ORDER
              v.
8

9     PAMELA DELPORTO, et al.,

10                                 Defendants.

11

12   I.      DISCUSSION

13           Pro Se Plaintiff Bruce Birch previously filed an application to proceed in forma

14   pauperis and submitted a civil rights complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1-

15   1, 3.) The Court screened the complaint, dismissed the entire complaint, and gave Plaintiff

16   leave to amend some of the claims. (ECF No. 6.) The Court informed Plaintiff that, if he

17   did not file an amended complaint within 30 days, the Court would dismiss the entire action

18   with prejudice for failure to state a claim. (Id. at 12.)

19           Plaintiff now files a motion for voluntary dismissal. (ECF No. 8.) Pursuant to Federal

20   Rule of Civil Procedure 41(a)(1), a plaintiff may dismiss an action without a court order by

21   filing “a notice of dismissal before the opposing party serves either an answer or a motion

22   for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A)(i). The Court grants Plaintiff’s motion

23   to voluntarily dismiss this action because no responsive pleading has been filed in this

24   case.

25   II.     CONCLUSION

26           For the foregoing reasons, it is ordered that Plaintiff’s motion for voluntary dismissal

27   (ECF No. 8) is granted and the action is dismissed in its entirety.

28           It is further ordered that the application to proceed in forma pauperis (ECF No. 3)
1    is denied as moot.

2           It is further ordered that the Clerk of the Court will enter judgment accordingly and

3    close this case.

4           DATED THIS 8th day of April 2020.

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
